DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

Claims 28 and 38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On the last line of claims 28 and 34 it is unclear whether the recited “frame” relates to the previously recited frame or is an additional frame.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	
Claims 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Claas et al. (US 7,975,793).
Claas et al. disclose the claimed cab including a frame with an aperture for operator access 36 (Fig. 2) from a front of the cab and a lower frontal frame portion 38 (Fig. 2) providing a space for operator’s feet while the operator is seated in the cab.  The perimeter lip 46 (Fig. 7) of the lower portion forms a rigid, integral “frame” from which the vertical walls of the lower portion extend.
Regarding claim 31, the lower frontal portion has a first side surface and a front surface.  As seen below in annotated Figure 4, there is an arcuate shaped reinforcement rib on each side surface of the lower surface.


    PNG
    media_image1.png
    505
    558
    media_image1.png
    Greyscale



Regarding claim 32, the front surface of the lower frontal portion is rearward of the main portion of the cab.  See Figure 7.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 27, 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Claas et al. (US 7,975,793).
Class et al. disclose the claimed invention except for the presence of a single rib on the side surface of the lower portion (as shown above in annotated Figure 4) rather than the recited plurality of ribs.
According to MPEP 2144.04 VI A, which deals with obviousness rejections related to Duplication of parts, the decision the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Therefore, it would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to provide the side surfaces of the lower portion of Claas et al. with a plurality of ribs rather than single ribs as an obvious matter of mere duplication of parts which involves no new or unexpected results in this instance.




Allowable Subject Matter

Claims 28 and 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

The recitation of a cab with frame including a main portion and a lower frontal portion which has a place for operator’s feet by virtue of the lower frontal portion of the frame extends below the main portion of the frame, and where a first side surface has arcuate reinforcement ribs formed therein which are substantially parallel to an intersection between the side surface and an adjacent portion the frame of the cab assembly is not taught nor fairly suggested by the prior art of record.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
4/9/22